33 ,'zw¢//D‘

‘ ' RICKEY JOHNSON
NO. 1742560- PACK UNIT
2400 WALLACE PACK, RD.
NAVASOTA, TEXAS 77868

MR. ABLE ACOSTA, CLERK

COURT OF CRIMINAL APPEALS¢

P.O. BOX- 12308, CAPITOL STATION
AUSTIN, TEXAS 78711.

JUNE 1, 2015

RE: WR;SZ, 364-01; Tr.Ct.No. CRlZ-OllA (11/26/14- DENIED WITHOUT W/O.)

MR ACOSTA:

l am providing you with this sworn affidavit, attesting to the
fact that l was dooped into the filing of my Writ of Habeas Corpus`Appli-
cation which was processed under the writ number cited above. l had no -
knowledge above the contents of this legal document filed. Had l, it
would never have been filed. This was an "inmate con game" l was not privy
to and l am asking that the Court's ruling although it must stand, the
Court will allow a second filing without being cited for writ abuse. The
writ l wish to file, was done by me... for me, and l am aware of its con-

` tents.
Please contact me with regards to this matter as this situation really

has me upset. Thank you very much.

Respectfully Submitted,

69le =av .< eeo